Exhibit 10.1

 

[FORM]

 

CONFIDENTIALITY, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

 

This CONFIDENTIALITY, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT (this
“Agreement”), dated as of [      ] (this “Effective Date”), is made by and among
Eagle Rock Energy G&P, LLC (“G&P”) and the employee who signs below (the
“Employee”).

 

RECITALS

 

WHEREAS, G&P is the general partner of Eagle Rock Energy GP, LP (“GP”), which is
the general partner of Eagle Rock Energy Partners, L.P. (the “Partnership” and
collectively with G&P, GP, and its and their direct and indirect subsidiaries as
and where applicable, the “Company”) which is a growth-oriented limited
partnership engaged, through direct and indirect subsidiaries, in: (i) the
business of gathering, compressing, treating, processing, transporting,
marketing and trading natural gas; fractionating, transporting and marketing
natural gas liquids; and crude oil logistics and marketing (together with the
business of acquiring such assets and/or businesses, the “Midstream Business”);
and (ii) the business of developing and producing hydrocarbons in oil and
natural gas properties, including without limitation the lease, acquisition,
exploration, production, gathering, or marketing of hydrocarbons (and rights or
interests therein) and related products and the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located
(together with the business of acquiring such assets and or businesses, the
“Upstream Business” and together with the Midstream Business, the “Business”).

 

WHEREAS, G&P plans to employ Employee in a position of trust inside G&P and in
connection with G&P’s service to GP and the Partnership, including to provide
services to the Business.

 

WHEREAS, Employee acknowledges that, in the course of his/her employment by G&P
and performance of services on behalf of the Company, he/she will become privy
to various opportunities relating to the Business, economic and trade secrets,
confidential information, and relationships of the Company.

 

WHEREAS, in connection with his/her hiring by and employment with G&P, Employee
may have the opportunity to receive awards of restricted common units (the
“Restricted Units”) of the Partnership pursuant to the Amended and Restated
Eagle Rock Energy Partners Long-Term Incentive Plan (as it may be amended or
restated from time to time, the “Plan”).

 

WHEREAS, the Restricted Units are designed to, among other things, provide the
Employee with financial and other incentives to (1) protect the confidential
information of the Company, (2) maintain, enhance, and grow the goodwill of the
Company with its employees, service providers, clients, and customers, and
(3) grow and protect the value of the Business.

 

WHEREAS, it is a condition to the employment of Employee by the Company and
Employee’s receipt of any Restricted Units pursuant to the Plan that Employee
agree to certain confidentiality and non-competition protections for the Company
and its

 

1

--------------------------------------------------------------------------------


 

confidential information, goodwill, and other legitimate business interests, on
the terms and conditions in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises below and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to the following terms:

 

TERMS

 

1.             Business Opportunities and Intellectual Property; Personal
Investments;  Confidentiality; Covenant not to Compete.

 

(a)           Employee shall promptly disclose to the Company all Business
Opportunities and Intellectual Property (as defined below).

 

(b)           Employee hereby assigns and agrees to assign to the Company, its
successors, assigns, or designees, all of Employee’s right, title, license, and
interest in and to all Business Opportunities and Intellectual Property, free
and clear of all encumbrances, including without limitation, security
interest(s), licenses, liens, or other restrictions other than as expressly
provided for in this Agreement, and further acknowledges and agrees that all
Business Opportunities and Intellectual Property constitute the exclusive
property of the Company.  If Employee cannot assign all or any portion of his
right, title, license or interest in or to such Intellectual Property, Employee
shall and hereby does grant to the Company an exclusive, perpetual, world-wide,
fully-paid, royalty-free, non-revocable license in and to such Intellectual
Property.

 

(c)           For purposes hereof, “Business Opportunities” shall mean all
business ideas, prospects, proposals, and other opportunities pertaining to any
aspect of the Business that are:

 

(i)            developed by Employee during the period that Employee is employed
by the Company (the “Employment Term”); and

 

(ii)           originated by any third parties and brought to the attention of
Employee, during the Employment Term, except to the extent that (A) such
opportunities are not applicable, directly or indirectly, to any of the
Company’s properties or assets or the Business, and (B) third parties possess
valid and enforceable rights to such opportunities;

 

together with information relating thereto, including, without limitation, the
“Company’s Business Records” (as defined below).

 

(d)           For purposes hereof “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs, and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Employee prior to the Effective Date), whether or not patentable
or registrable under copyright or similar laws, which do not fall within the
definition of Business Opportunities, and which are discovered, conceived,
invented, created, or developed by Employee, alone or with others if such
discovery, conception, invention,

 

2

--------------------------------------------------------------------------------


 

creation, or development occurs or occurred (i) during the Employment Term, or
(ii)  with the use of any of the Company’s time, materials, assets, or
facilities.

 

2.             Non-Competition Obligations During Employment Term.

 

(a)           Except as set forth in subsection (b) hereof, Employee agrees that
during the Employment Term:

 

(i)            Employee will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent equity-holder, officer, director, licensor, lender, lessor, or
in any other individual or representative capacity, in any business or activity
which is engaged in any aspect of the Business; provided that, this Section 2
shall not preclude Employee from making personal investments in securities of
companies engaged in the Business which are registered on a national stock
exchange or on The NASDAQ Stock Market, if the aggregate amount owned by
Employee and all family members and affiliates does not exceed 2% of such
company’s outstanding securities; and

 

(ii)           all investments made by Employee (whether in Employee’s own name
or in the name of any family members or made by any Controlled Affiliates, as
defined below), which relate to any aspect of the Business shall be made solely
through the Company; and Employee will not (directly or indirectly through any
family members), and will not permit any Controlled Affiliate to: (A) invest or
otherwise participate alongside the Company in any Business Opportunities, or
(B) invest or otherwise participate in any business or activity relating to a
Business Opportunity, regardless of whether the Company ultimately participates
in such business or activity.

 

For purposes hereof, “Controlled Affiliates” are entities in which Employee and
Employee’s family members collectively own, directly or indirectly, a majority
of the equity or voting interests.

 

(b)           Employee represents that neither Employee nor his/her Controlled
Affiliates or his/her immediate family members (i.e., his/her spouse and
children) own any investments or interests which relate to any aspect of the
Business, other than any Restricted Units granted to Employee pursuant to the
Plan and those interests that are described in the Disclosure Schedule attached
as Exhibit A hereto (the “Excluded Interests”).  Employee shall supplement the
Disclosure Schedule if he/she receives any gifts or inherits any interests that
require disclosure, and he/she shall not be required to reject disclosed gifts
or inherited interests received in good faith as a condition of continuing
employment.  It is agreed that the provisions of this Section 2 shall not
prohibit Employee from maintaining Employee’s current direct or indirect
ownership interests in the Excluded Interests; provided, that Employee agrees
that he/she will not, directly or indirectly, make any investment or expenditure
to increase the interest of Employee or of his/her Controlled Affiliates or
immediate family members, in any of such Excluded Interests beyond that to which
Employee is entitled as of the Effective Date.

 

3

--------------------------------------------------------------------------------


 

3.             Confidentiality Obligations.

 

(a)           Employee hereby acknowledges that all trade secrets, Intellectual
Property, and confidential or proprietary information of the Company
(collectively referred to herein as “Confidential Information”) constitute
valuable, special, and unique assets of the Business and the Company, and that
access to and knowledge of such Confidential Information is essential to the
performance of Employee’s duties.  Employee agrees that during the Employment
Term and following the date of termination of Employee’s employment (the
“Termination Date”), regardless of the reason for such termination, Employee
shall hold the Confidential Information in strict confidence and shall not
publish, disseminate, or otherwise disclose, directly or indirectly, to any
person other than the Company and its officers, directors, and employees, any
Confidential Information or use any Confidential Information for Employee’s own
personal benefit or for the benefit of anyone other than the Company.  The
Company agrees to provide previously undisclosed Confidential Information to
Employee in exchange for Employee’s agreement to keep such Confidential
Information, and any Confidential Information to which Employee has already
become privy, in strict confidence as provided in this Agreement.

 

(b)           For purposes of this Section 3, it is agreed that Confidential
Information includes, without limitation, any information heretofore or
hereafter acquired, developed or used by the Company relating to Business
Opportunities or Intellectual Property, or any other aspect of the Business that
is not generally available to the public, whether oral or in written form and
whether or not included in the Company’s Business Records, but shall exclude any
information which (A) is or has become part of common knowledge or understanding
in the oil and gas industry or otherwise in the public domain (other than from
disclosure by Employee in violation of this Agreement), (B) was rightfully in
the possession of Employee, as shown by Employee’s records and disclosed by
Employee on Exhibit A, prior to the Effective Date and which is not directly
applicable to the Business of the Company or any of its properties or assets,
(C) is lawfully acquired by Employee after the Termination Date from any third
party not bound by an obligation of confidence to the Company; or (D) is
independently developed by or for Employee after the Termination Date without
using the Confidential Information of the Company; provided, however, that
Employee shall provide to the Company copies of all information described in
clause (B) to the extent reasonably requested by the Company (and which is not
otherwise subject to a pre-existing confidentiality agreement); provided
further, however, that this Section 3 shall not be applicable to the extent
Employee is required to testify in a judicial or regulatory proceeding pursuant
to the order of a judge or administrative law judge but in such event Employee
shall first request that such Confidential Information be preserved and shall
give prompt notice to the Company of such order to testify for the purpose of
giving the Company a reasonable opportunity to take appropriate steps to
preserve the confidentiality of such Confidential Information.

 

(c)           Notwithstanding any other provision of this Agreement, this
Agreement is not intended to interfere with Employee’s right to discuss the
terms, conditions, wages, and benefits of his/her employment or engage in any
other concerted activity protected by applicable law.

 

4

--------------------------------------------------------------------------------


 

4.             Non-Competition and Non-Solicitation Obligations After
Termination Date.

 

(a)           Employee acknowledges that (i) the Business is highly competitive;
(ii) the Company has invested significant efforts and resources in creating its
Confidential Information and building goodwill with its employees, service
providers, customers, and clients, all of which give the Company a competitive
advantage; (iii) due to the nature of the Business, the Company continually
develops new and additional Confidential Information which has not been
previously disclosed to Employee; (iv) in performing his/her services, Employee
necessarily must rely on the Company’s goodwill and such previously undisclosed
Confidential Information; (v) he/she is entitled under this Agreement to receive
specialized training related to the Business and access previously undisclosed
Confidential Information which could be used by the Company’s competitors in a
manner that would irreparably harm the Company’s competitive position in the
marketplace; (vi) his/her receipt of any Restricted Units is designed to, among
other things, provide him/her with financial and other incentives to protect the
Confidential Information of the Company and maintain, enhance, and grow its
goodwill and the value of the Business; (vii) it is therefore reasonable for the
Company to protect its Confidential Information, goodwill, and other legitimate
business interests against unfair competition; (viii) he/she shall be
responsible for, among other things, using the Company’s Confidential
Information and building relationships with the Company’s employees, service
providers, clients, and customers, and the continuation of such relationships
and the related goodwill shall be an invaluable asset of the Company necessary
to the Company’s competitive advantage; (ix) if he/she were to compete with the
Company, he/she could divert certain of those relationships, and the related
goodwill and business, away from the Company; (x) it would be virtually
impossible for him/her to ignore all knowledge of the Company’s Confidential
Information if he/she were to compete against the Company; (xi) a prohibition
against his/her competing with the Company or soliciting the Company’s
employees, service providers, clients, and customers during the Employment Term
and for a reasonable period thereafter, and within a reasonable geographic area,
is therefore appropriate for the protection of the Company’s Confidential
Information, goodwill, and other legitimate business interests; and
(xii) compliance with this Agreement shall not cause any hardship on him/her or
prevent him/her from being able to earn a living or to operate or engage in any
business not prohibited by this Agreement.

 

(b)           The purpose of the provisions of Section 2 and this Section 4 are
to protect the Company from unfair loss of goodwill and business advantage and
to shield Employee from pressure to use or disclose Confidential Information or
to trade on the goodwill belonging to the Company. Accordingly, during the
Post-Termination Non-Compete Term (as defined below), Employee will not engage
or participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity, in any business or activity which is
engaged in any aspect of the Business in an area that is within any of the
counties or parishes, as applicable, wherein the Company conducts, or intends to
conduct and has taken commercial steps toward fulfillment of that intent as
known by Employee, any aspect of the Business as of the Termination Date;
provided that, this Section 4 shall not preclude Employee from making personal
investments in securities of oil and gas companies which are registered on a
national stock exchange or on The Nasdaq Stock Market, if the aggregate amount
owned by Employee and all family members and affiliates does not exceed 2% of
such company’s outstanding securities.

 

(c)           For purposes hereof, the “Post Termination Non-Compete Term” is:

 

5

--------------------------------------------------------------------------------


 

(i)            the 12-month period following the Termination Date, if
(A) Employee voluntarily resigned or otherwise terminated his/her position as an
officer or employee of the Company, (B) Employee’s employment by the Company was
terminated for Cause (as defined below), or (C) Employee breached any of the
provisions of Sections 3, 4 or 5 hereof; or

 

(ii)           in the event that (A) Employee’s services as an officer or
employee are terminated by the Company other than for Cause, and (B) Employee is
not in breach of any of the provisions of Section 3, 4 or 5 hereof, the period
during which the Company makes Severance Payments (as defined below) to
Employee, the length of which shall be determined by the Company in its sole
discretion, but in no event to be longer than 12 months following the
Termination Date.

 

(d)           For purposes hereof, the term “Severance Payments” shall mean a
monthly payment that is equal to the regular monthly base salary that Employee
was receiving from the Company immediately before the Termination Date, and such
Severance Payments shall be payable at the same times as Employee’s regular
salary was paid immediately before the Termination Date and shall be subject to
payroll and income tax and other withholdings, as applicable.

 

(e)           For purposes hereof, “Cause” means any determination by the
Company in its reasonable, good faith discretion that Employee has (i) been
convicted of, or entered a plea of nolo contendere to, any felony or to any
crime or offense that has harmed, or likely will harm, the Company or that
involves theft, fraud, embezzlement, moral turpitude, or similar conduct;
(ii) willfully and continually failed to substantially perform his/her duties
for the Company (other than a failure resulting from Employee’s incapacity due
to physical or mental disability); or (iii) engaged in any act or omission that
is contrary to the best interests of the Company and has harmed, or likely will
harm, the Company, including without limitation any violation of the Company’s
policies, rules, or practices in the Company’s Employee Handbook and/or Code of
Business Conduct and Ethics or otherwise that has harmed, or likely will harm,
the Company.  Employee shall not be considered to have acted or failed to act
“willfully” unless the Company has determined in its reasonable, good faith
discretion that Employee has intentionally or deliberately acted or failed to
act with knowledge that such action or failure to act was likely to harm the
Company.  Notwithstanding anything to the contrary in this Agreement, no failure
to perform by Employee after a notice of termination is given shall constitute
Cause.  If the Company determines in its reasonable, good faith discretion that
a cure is possible and appropriate, the Company will give Employee written
notice of the acts or omissions constituting Cause and no termination of his/her
services as an officer or employee for purposes of this Agreement shall be for
Cause unless and until Employee fails to cure such acts or omissions within 15
days following receipt of such written notice.  If the Company determines in its
reasonable, good faith discretion that a cure is not possible and appropriate,
Employee shall have no notice or cure rights before his/her services as an
officer or employee are terminated by the Company for Cause for purposes of this
Agreement.

 

(f)            Notwithstanding anything to the contrary in this Agreement, the
Company shall not be obligated to make Severance Payments under this Agreement. 
If the events contemplated in Section 4(c)(ii) above occur, and if the Company
elects not to make

 

6

--------------------------------------------------------------------------------


 

any Severance Payments, there shall be no Post Termination Non-Compete Term
under Section 4(c)(ii), and the Company shall have no further obligation to
Employee under this Agreement.  If the Company does elect to make Severance
Payments under Section 4(c)(ii), it must notify Employee of such decision no
later than five business days after the Termination Date.  Thereafter, the
Company shall be entitled at its sole discretion to cease making Severance
Payments at any time and for any reason, but only upon at least 15 days advance
written notice to Employee.  In such event, the Company Parties shall have no
further obligation to Employee under this Agreement, and the Post-Termination
Non-Compete Term shall cease on the effective termination date set forth in such
written notice.  Employee acknowledges that any concurrent or future grant of
Restricted Units, as well as the Company’s agreement to provide Confidential
Information to Employee, the Company’s other promises and undertakings contained
in this Agreement, and, as and when applicable, any payment of Severance
Payments to Employee under Section 4(c)(ii) above, shall constitute adequate
consideration for Employee’s promises and covenants set forth in this Agreement,
including those set forth in this Section 4.

 

(g)           Employee shall not, during Employment Term and the 18-month period
following the Termination Date, solicit, entice, persuade, or induce, directly
or indirectly, any employee (or person who within the preceding 90 days was an
employee) of the Company or any other person who is under contract with or
rendering services to the Company, to (i) terminate his/her or her employment
by, or contractual relationship with, the Company, (ii) refrain from extending
or renewing the same (upon the same or new terms), (iii) refrain from rendering
services to or for the Company, (iv) become employed by or enter into
contractual relations with any person other than the Company, or (v) enter into
a relationship with a competitor of the Company.

 

(h)           Employee shall not, during Employment Term and the 12-month period
following the Termination Date (i) solicit, encourage, facilitate, or induce any
client or customer, person or entity that was a client or customer at any time
in the 90 days preceding the solicitation, encouragement, facilitation, or
inducement, or any prospects, vendors, suppliers, manufacturers, advertisers,
agents, sales representatives, employees, contractors, consultants, service
providers, or licensees of the Company, to breach any agreement or contract
with, or discontinue or curtail his, her, or its business relationships with,
the Company; or (ii) hire or otherwise engage as an employee, independent
contractor, or otherwise, any person who is an employee or service provider of
the Company, or was an employee or service provider of the Company, at any time
in the 90 days preceding the hiring or engagement.

 

(i)            For purposes of this Agreement, (i) “customer” and “client” shall
mean any person or entity (A) (1) to whom Employee personally rendered services
or sold products or services to on behalf of the Company or was assigned by the
Company to render services to or sell products or services to on behalf of the
Company, (2) to whom Employee personally provided customer-relationship
services, customer-oversight, customer-management, or similar functions on
behalf of the Company, or (3) with whom Employee otherwise interacted with,
dealt with, or developed a relationship with, related to the Business during the
Employment Term; (B) to whom an individual employed by the Company and
supervised by Employee rendered services or sold products or services to on
behalf of the Company during the Employment Term; or (C) who received services
or products from the Company during the Employment Term and about which Employee
has received Confidential Information; and (ii) “prospect” shall mean

 

7

--------------------------------------------------------------------------------


 

any prospective customer or client to whom Employee, or anyone supervised by
Employee during the Employment Term, has pitched products or services, or made a
verbal or written proposal for products or services, on behalf of the Company.

 

5.             Business Records.

 

(a)           Employee agrees to promptly deliver to the Company, upon
termination of Employee’s employment with the Company, regardless of the reason
for such termination, or at any other time when the Company so requests, all
documents and property owned by the Company in his/her possession or under
his/her control relating to the Business of the Company, including, without
limitation:  (i) all data such as maps, charts and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, lease files, well files and records, land files, abstracts,
title opinions, title or curative matters, contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, customer information, statistical data and compilations,
patents, copyrights, trademarks, trade names, inventions, formulae, methods,
processes, agreements, contracts, or manuals, (ii) all electronic or other
files, records, documents, programs, communications, and similar items relating
to gathering, processing, storing, compressing, treating, fractionating,
producing, scheduling, performing logistics for, marketing, trading, or
transporting commodities such as crude oil, condensate, natural gas, natural gas
liquids, or liquefied natural gas, or (iii) any other electronic or other
documents constituting Confidential Information whether they are prepared by
Employee and whether or not they contain or constitute trade secrets owned by
the Company (collectively, the “Company’s Business Records”), and all copies,
reproductions, or summaries thereof and excerpts therefrom.

 

(b)           Employee confirms that all of the Company’s Business Records (and
all copies thereof and therefrom) that are required to be delivered to the
Company pursuant to this Section 5 constitute the exclusive property of the
Company.

 

(c)           The obligation of confidentiality set forth in Section 3 shall
continue notwithstanding Employee’s delivery of any such documents to the
Company.

 

(d)           The provisions of this Section 5 shall continue in effect
notwithstanding termination of Employee’s employment for any reason.

 

8

--------------------------------------------------------------------------------


 

6.             Third-Party Beneficiaries; Definition of Affiliate.  The
Company’s Affiliates shall be included within the definition of “Company” for
purposes of this Agreement and are intended to be third-party beneficiaries of
this Agreement.  For purposes of this Agreement, “Affiliate” shall mean any
individual, corporation, partnership, trust, unincorporated organization,
association, business entity, or other project that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company, including without limitation the Partnership.

 

7.             Miscellaneous.

 

(a)           The invalidity or non-enforceability of any provision of this
Agreement in any respect shall not affect the validity or enforceability of this
Agreement in any other respect or of any other provision of this Agreement.  In
the event that any provision of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction by reason of the geographic
or business scope or the duration thereof, such invalidity or unenforceability
shall attach only to the scope or duration of such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement,
and, to the fullest extent permitted by law, this Agreement shall be construed
as if the geographic or business scope or the duration of such provision had
been more narrowly and reasonably drafted so as not to be invalid or
unenforceable.

 

(b)           Employee acknowledges and agrees that any breach of the provisions
of this Agreement by him/her shall (i) result in damages to the Company in
amounts difficult to ascertain, and (ii) otherwise give rise to irreparable
injury to the Company.  Accordingly, Employee agrees that the Company’s remedy
at law for any breach of the provisions of this Agreement is and will be
insufficient and inadequate and that the Company therefore shall be entitled to
equitable relief, including by way of temporary restraining order and temporary
and permanent injunction without the necessity of proof of actual damage or
posting a bond, in addition to any other remedies the Company may have at law.

 

(c)           The representations and covenants contained in this Agreement on
the part of Employee will be construed as ancillary to and independent of any
other agreement between the Company and Employee, and the existence of any claim
or cause of action of Employee against the Company or any officer, director,
manager, partner, member, or shareholder of the Company, whether predicated on
Employee’s employment or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants of Employee contained in this
Agreement.  In addition, the provisions of this Agreement shall continue to be
binding upon Employee in accordance with their terms, notwithstanding the
termination of Employee’s employment for any reason.

 

(d)           The parties to this Agreement agree that the limitations contained
in Section 4 with respect to time, geographical area, and scope of activity are
reasonable, and do not impose a greater restraint than is necessary to protect
the Company’s Confidential Information, goodwill,  Restricted Units, and other
legitimate business interests.  However, if any court shall determine that the
time, geographical area, or scope of activity of any restriction contained in
Section 4 is unenforceable, such restrictive covenant shall not thereby be
terminated but shall be deemed amended to the extent required to render it valid
and enforceable.

 

9

--------------------------------------------------------------------------------


 

(e)           All notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be duly given on the
day of personal delivery if personally delivered or on the third day after being
sent if sent postage pre-paid by certified or registered mail, return receipt
requested or by telecopy as follows: (a) if addressed to Employee, at the
address or telecopy number furnished to the Company by Employee, or (b) if
addressed to the Company, at its principal place of business or at its telecopy
number at such address, to the attention of the Company’s Senior Vice President
and General Counsel.  Either party may change its address or telecopy number by
giving the other party notice of such change in accordance with the provisions
of this Section 7(e).  A notice shall be deemed given, if by personal delivery
or expedited delivery service, on the date of such delivery to such address, if
by certified mail, on the date of receipt, refusal or first attempted date of
delivery if unclaimed, or if by telecopy, on the date of receipt of the
transmission of such notice at such telecopy number.

 

(f)            This Agreement may not be altered or amended except by a writing,
duly executed by the party against whom such alteration or amendment is sought
to be enforced.

 

(g)           EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, EMPLOYEE
HAS HAD THE OPPORTUNITY TO READ AND UNDERSTAND ALL OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT AND SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL.  EMPLOYEE
HEREBY REPRESENTS THAT EMPLOYEE EITHER HAS SOUGHT INDEPENDENT LEGAL COUNSEL OR
HAS ELECTED FREELY NOT TO DO SO. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST
ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(h)           THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO
RULES OR PRINCIPLES OF CONFLICTS OF LAW REQUIRING THE APPLICATION OF THE LAW OF
ANOTHER STATE), AND THAT THE COURTS IN HARRIS COUNTY, TEXAS SHALL BE THE
EXCLUSIVE COURTS OF JURISDICTION AND VENUE FOR ANY LITIGATION, SPECIAL
PROCEEDING, DISPUTE, CLAIM, OR OTHER PROCEEDING AS BETWEEN THE PARTIES THAT
MAY BE BROUGHT OR ARISE OUT OF, IN CONNECTION WITH, OR BY REASON OF THIS
AGREEMENT.

 

(i)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EMPLOYEE
AGREES TO IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
DISPUTE, CONTROVERSY, CLAIM, OR CAUSE OF ACTION (INDIVIDUALLY, A “CLAIM”)
AGAINST THE COMPANY, INCLUDING WITHOUT LIMIT ANY CLAIM ARISING UNDER OR RELATED
TO THIS AGREEMENT (EITHER ALLEGED BREACH OR ENFORCEMENT) OR HIS/HER EMPLOYMENT
WITH THE COMPANY.

 

(j)            This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.  Employee
acknowledges that, in entering this Agreement, he/she is not relying on any
statement,

 

10

--------------------------------------------------------------------------------


 

representation, or promise by the Company outside of this Agreement.

 

(k)           This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

 

(l)            Employee acknowledges that, notwithstanding any other provision
of this Agreement, his/her employment with the Company is for an unspecified
duration and constitutes at-will employment.  Accordingly, Employee understands
and acknowledges that his/her employment relationship with the Company may be
terminated at any time, with or without cause, at the option of either party,
with or without notice.  Any representation contrary to the previous two
sentences shall be invalid unless obtained in writing and signed by the Chief
Executive Officer of the Company.

 

(m)          This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, legal representatives, successors, and
permitted assigns. The Company shall be permitted to assign or otherwise
transfer this Agreement to an affiliate or successor without Employee’s prior
consent.

 

(n)           No breach by the Company of this Agreement or failure to enforce
or insist on its rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights. No
waiver of any provision of this Agreement or any breach of this Agreement shall
be effective unless such waiver is in writing and signed by the waiving party
and any such waiver shall not be deemed a waiver of any other provision of this
Agreement or any other or subsequent breach of this Agreement. The rights and
remedies granted to the Company pursuant to this Agreement are in addition to
any other rights and remedies otherwise available to the Company under
applicable law or in equity.

 

[Remainder of Page Intentionally Left Blank.  Signature Page to Follow.]

 

11

--------------------------------------------------------------------------------


 

AGREED as of the Effective Date:

 

 

 

EAGLE ROCK ENERGY G&P, LLC:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

[      ]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

Disclosure Schedule

 

EXCLUDED
INTERESTS/
INFORMATION

 

DATE

 

BRIEF DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       No Excluded Interests or Information as of the Effective Date

       Additional Sheets Attached

 

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

 

Date Signed:

 

 

 

--------------------------------------------------------------------------------